Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	The Examiner proposed an Examiner’s amendment to overcome any 101 rejections however Applicant was unable to get back to the Examiner before an Office Action needed to be issued.

	Applicant has argued that “Claims 1-13 are directed to patent eligible subject matter at least because claims 1-13 claim an improvement to a technology and are thus integrated into a practical application. More specifically, Applicant respectfully submits that claims 1-13 claim an improvement on a hardware secure element (Remarks pg. 12).”
	Applicant continues: Paragraph [0097] teaches the above operations, when implemented in software, may require a significant amount of software instructions, which can severely impact the latency (Remarks pg. 13).”
	At the outset, the Examiner does not believe Applicant’s example of using hardware instead of software to be similar to any examples given in MPEP 2106.05(a).

	The new amendments do not overcome the previous 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “receiving data” “identifying a parameter” “determining data” “verifying the parameter” and “producing a flag.” These steps are concepts that may be performed in the human mind (including observation, evaluation, and judgement). This judicial exception is not integrated into a practical application because the claim steps are mere instructions to implement an abstract idea with a processing unit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim steps are mere instructions to implement an abstract idea with a processing unit and generic “check circuits.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439